- .




                       The Attorney               General of Texas
                                          March    24,     1980

MARKWHITE
Attorney General

                   Honorable Kenneth H. Ashworth               Opinion No. MW-153
                   Coordinating Board
                   Texas College 6r University System          Re: Whether a junior college may
                   Austin, Texas 78711                         pay for employee enrollment in a
                                                               health maintenance organization in
                                                               lieu   of   the    co&gets   health
                                                               insurance program.

                   Dear Mr. Ashworth:

                          You have requested our opinion as to whether a junior college may pay
                   for employee enrollment In a health maintenance organization in lieu of the
                   college’s health insurance program.

                         Article 3.50-3 of the Texas Insurance Code establishes the Texas State
                   College and University Employees Uniform Insurance Benefits Program, the
                   purpose of which is, inter alla,

                              (a)   to provide uniformity in the basic life, accident,
                                    and health       insurance  coverages     for all
                                    employees     of Texas     state   colleges    and
                                    universities; [and1

                              (b)   to enable Texas state colleges and universities
                                    to attract   and retain competent    and able
                                    employees by providing them with basic life,
                                    accident, and health insurance coverages at
                                    least equal to those commonly provided in
                                    private industry and those provided employees
                                    of other agencies of the State of Texas under
                                    the Texas Employees Uniform Group Insurance
                                    Benefits Act;[article 3.50-21.

                   Article 3.50-3, section 2, Texas Insurance Code. The statute     establishes   an
                   administrative council, among whose duties it is to

                              (A)   determine basic coverage standards which shall
                                    be at least equal to those commonly provided in
                                    private industry and those provided employees




                                                  P.     491
                                                                                                . -




Honorable Kenneth II. Ashworth      -   Page Two       (MW-153)



                   of other agencies of the State of Texas under the Texas
                   Employees Uniform Group Insurance Benefits Act, . . .

and

             0)    determine if existing institutional programs meet, equate to,
                   or exceed standards for such basic coverages.       If so, such
                   programs may be continued in accordance          with existing
                   contractual    arrangements    between those institutions    and
                   their carrier or carriers, provided, however, that each
                   program so continued shall be submitted by the institution for
                   competitive     bidding within standards established      by the
                   administrative    council at least once during each four-year
                   period following the effective date of coverage under this
                   Act. . . .

Section 4(a)(4). The particular institution is then required to select some type of coverage
from among carriers submitting bids. Section 4(a)(4)(D). The administrative        council is
charged with continuing responsibility for review of an institution’s programs, section
4(a)(4)(E), and it is directed to

            (G)    adopt rules and regulations consistent with the provisions of
                   this Act and its purpose as it deems necessary to carry out
                   the statutory responsibilities.

end to

            (I)    publish such additional goals, guidelines, and surveys as are
                   necessary to assist covered institutions   in providing their
                   employees with effective benefits programs.

Sections 4(a)(4)(G), 4(a)(4)(1).

      The trustee of the Texas Employees Uniform Group Insurance Act, article 3.50-2, is
authorized to

            . . . select and contract        for services performed      by health
            maintenance     organizations    which are approved by the federal
            government or the State of Texas to offer health care services to
            eligible employees and annuitants in a specific area of the state.
            Eligible employees and annuitants may participate in a selected
            health maintenance      organization in lieu of participation   in the
            health   insurance    benefits    in the Employees Uniform Group
            Insurance Program, and the employer contributions provided by
            subsection (al, Section 15 of this Act for health care coverage shall
            be paid to the selected health maintenance organizations on behalf
            of the participants.




                                            P.   492
.




    Honorable Kenneth II. Ashworth     -   Page Three   (NW-1531



    Section 5(e). Since, as we have indicated, the administrative council of the Texas State
    College and University Employees Uniform Insurance Benefits Program is required to
    “determine basic coverage standards which shall be at least equal to those . . . provided
    . . . under the Texas Employees Uniform Group Insurance Benefits Act,” and since one
    such kind of coverage may consist of %ervices performed by health maintenance
    organizations   . . . approved by the federal       government,”    we believe     that  the
    administrative council may approve en insurance program in which a junior college offers
    its employees membership in a federally approved health maintenance organization in lieu
    of enrollment in the college’s regular health insurance program. If the administrative
    council determines that such a program fulfills the statutory standards of article 3.50-3 of
    the Insurance Code, it is our opinion that the junior college may pay for its employees’
    enrollment in the program.

                                           SUMMARY

               If the administrative   council of the Texas State College and
               University   Employees     Uniform  Insurance  Benefits    Program
               approves an insurance program in which a junior college offers its
               employees membership in a federally approved health maintenance
               organization in lieu of enrollment in the college’s regular health
               insurance program, the junior college may pay for its employees’
               enrollment in the program.




                                                 MARK     WHITE
                                                 Attorney General of Texas

    JOHN W. FAINTER, JR.
    First Assistant Attorney General

    TED L. HARTLEY
    Executive Assistant Attorney General

    Prepared by Rick Gilpin
    Assistant Attorney General

    APPROVED:
    OPINION COMMITTEE

    C. Robert Heath, Chairmen
    David B. Brooks
    Susan Garrison




                                            P.   493
Honorable Kenneth H. Ashworth   -   Page Four     (m-153)



Rick Gilpin
Nancy Ricketts
Bruce Youngblood
Lonny Zwiener




                                       P.   494